Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Kyle Eugene Pollard, Appellant                        Appeal from the 8th District Court of Delta
                                                       County, Texas (Tr. Ct. No. 7221).
 No. 06-18-00084-CR         v.                         Memorandum Opinion delivered by Justice
                                                       Burgess, Chief Justice Morriss and Justice
 The State of Texas, Appellee                          Moseley participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal for want of jurisdiction.
       We further order that the appellant, Kyle Eugene Pollard, pay all costs of this appeal.


                                                      RENDERED JULY 3, 2018
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk